NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 1/26/2022, in response to the non-final office action mailed 10/26/2021.	
Claims 1, 18, 26, 28, 31-36, 38, and 39 are pending.  Claims 2, 6, 8, 11, and 23-25 have been canceled.  
Claims 1, 18, 35, 36, 38, and 39 are being allowed on the merits in this office action.  Claims 26, 28, and 31-34 are canceled in examiner’s amendment set forth herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections- withdrawn
The objection of claims 2, 11, 18, 35, 36, 38, and 39 is withdrawn in view the amendment filed 1/26/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1, 2, 6, 8, 11, 23-25, 35, 36, 38, and 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view the amendment filed 1/26/2022.
 The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 1/26/2022.

The rejection of claims 2 and 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view the amendment filed 1/26/2022.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 2, 6, 8, 11, 35, 36, 38, and 39, under 35 U.S.C. 103 as being unpatentable over Boitano et al (PLoS ONE, 2014, 9(6): e99140, pages 1-16, previously cited), is withdrawn in view the amendment filed 1/26/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Goetz on February 7, 2022.

The claims have been amended as follows: 

1. (Currently amended) A composition comprising a protease activator receptor type-2 (PAR2) mimetic peptide having Formula I:

[heterocycle moiety]-[peptide sequence]-[linker moiety]-[cell membrane anchoring moiety], including pharmaceutically acceptable salts, lipidated analogs, pegylated analogs, and/or prodrugs thereof;
	wherein the heterocycle is selected from the group consisting of an aminothiazoyl moiety, a penicillamine moiety, a homoserine moiety, a thiazolamine moiety, and a hydroxyproline moiety;
	wherein the linker moiety is one or more polyethylene glycol (PEG) moieties;
	wherein the cell membrane anchoring moiety is hexadecyl;
	wherein the PAR2 mimetic peptide is configured to activate or inhibit PAR2 biological activity, and
	wherein the peptide sequence is the amino acid sequence selected from the group consisting of Ile-Gly,
	Ile-Gly-Arg,
	
	Ser-Leu-Ile-Gly (SEQ ID NO:2),
	Thr-Ile-Gly,
	Thr-Ile-Gly-Arg (SEQ ID NO:4),
	Ser-Lys-Gly-Arg-Ser (SEQ ID NO:5),
Ser-Lys-Gly-Arg (SEQ ID NO:6),
His-Ile-Gly-Arg (SEQ ID NO:7),
Val-Ile-Gly-Arg (SEQ ID NO:8),
Ser-Lys-Gly-Ser (SEQ ID NO: 22),
Gly-Arg-Ser,

Leu-Lys-Gly-Arg (SEQ ID NO: 14).

26. (Canceled)


28. (Canceled)


31.-34. (Canceled)


Claims 18, 35, 36, 38, and 39 are allowed as set forth in the amendment filed 1/26/2022.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A composition comprising a protease activator receptor type-2 (PAR2) mimetic peptide having Formula I: [heterocycle moiety]-[peptide sequence]-[linker moiety]-[cell membrane anchoring moiety], wherein the peptide is selected from the recited Markush group is free the prior art.
The closest prior to the instant claims is Boitano et al (PLoS ONE, 2014, 9(6): e99140, pages 1-16, previously cited).
Boitano et al. teach lipid-tethered-peptidomimetics with the formula: [heterocycle moiety]-[peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety], wherein the heterocycle is 2-aminothiazoyl or isoxazole; the linker moiety is PEG2 or PEG3; and the cell membrane anchoring moiety is hexadecyl (Hdc) (abstract, Fig. 3). Specific 2 mimetics are found in figure 3.   
Boitano et al. do not explicitly or implicitly teach the peptides recited in instant claim 1 for inclusion in the claimed PAR2 mimetic peptides.  Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 18, 35, 36, 38, and 39 are allowed.  Claim 1 is allowed as set forth in the above examiner’s amendment.  Claims 18, 35, 36, 38, and 39 are allowed as set forth in the amendment filed 1/26/2022.  Claims 26, 28, and 31-34 are canceled in the examiner’s amendment herein.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654